ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_02_EN.txt. 207

SEPARATE OPINION OF JUDGE HIGGINS

Issues relevant for discretion not addressed by the Court — Elements lacking
for a balanced Opinion — Violations of Articles 46 and 52 of the Hague Regu-
lations and Articles 49 and 53 of the Fourth Geneva Convention — Disagree-
ment with passages in the Opinion on self-determination, self-defence and the
erga omnes principle — limitations of the factual materials relied on.

1. I agree with the Opinion of the Court as regards its jurisdiction in
the present case and believe that paragraphs 14-42 correctly answer the
various contrary arguments that have been raised on this point.

2. The question of discretion and propriety is very much harder.
Although ultimately I have voted in favour of the decision to give the
Opinion, I do think matters are not as straightforward as the Court
suggests. It is apparent (not least from the wording of the request to
the Court) that an attempt has been made by those seeking the Opinion
to assimilate the Opinion on the wall to that obtained from the Court
regarding Namibia (Legal Consequences for States of the Continued
Presence of South Africa in Namibia (South West Africa) notwithstand-
ing Security Council Resolution 276 (1970), Advisory Opinion, 1 CJ.
Reports 1971, p. 12). I believe this to be incorrect for several reasons.
First and foremost, there was already, at the time of the request for an
opinion in 1971 on the legal consequences of certain acts, a series of
Court Opinions on South West Africa which made clear what were South
Africa’s legal obligations ({nternational Status of South West Africa,
Advisory Opinion, I.C.J. Reports 1950, p. 128; Voting Procedure on
Questions relating to Reports and Petitions concerning the Territory of
South West Africa, Advisory Opinion, 1 C.J. Reports 1955, p. 67; Admis-
sibility of Hearings of Petitioners by the Committee on South West
Africa, Advisory Opinion, LC.J. Reports 1956, p. 23). Further, all the
legal obligations as mandatory Power lay with South West Africa. There
were no legal obligations, still less unfulfilled obligations, which in 1971
lay also upon South-West Africa People’s Organization (SWAPO), as the
representative of the Namibian people.

3. In the present case, it is the General Assembly, and not the Court,
which has made any prior pronouncements in respect of legality. Further,
in contrast to how matters stood as regards Namibia in 1971, the larger
intractable problem (of which the wall may be seen as an element) cannot
be regarded as one in which one party alone has been already classified

75
208 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

by a court as the legal wrongdoer; where it is for it alone to act to restore
a situation of legality; and where from the perspective of legal obligation
there is nothing remaining for the other “party” to do. That is evident
from the long history of the matter, and is attested to by Security Council
resolutions 242 (1967) and 1515 (2003) alike.

4. In support of the misconceived analogy — which serves both to
assist so far as legal issues of discretion are concerned, as well as wider
purposes — counsel have informed the Court that “The problem . . . is a
problem between one State — Israel — and the United Nations.” (See for
example, CR 2004/3, p. 62, para. 31.) Of course, assimilation to the
Namibia case, and a denial of any dispute save as between Israel and the
United Nations, would also avoid the necessity to meet the criteria enun-
ciated by the Court when considering whether it should give an opinion
where a dispute exists between two States. But, as will be elaborated
below, this cannot be avoided.

5. Moreover, in the Namibia Opinion the Assembly sought legal advice
on the consequences of its own necessary decisions on the matter in hand.
The General Assembly was the organ in which now the power to termi-
nate a League of Nations mandate was located. The Mandate was duly
terminated. But Assembly resolutions are in most cases only recommen-
dations. The Security Council, which in certain circumstances can pass
binding resolutions under Chapter VII of the Charter, was not the organ
with responsibility over mandates. This conundrum was at the heart of
the opinion sought of the Court. Here, too, there is no real analogy with
the present case.

6. We are thus in different legal terrain — in the familiar terrain where
there is a dispute between parties, which fact does not of itself mean that
the Court should not exercise its competence, provided certain conditions
are met.

7. Since 1948 Israel has been in dispute, first with its Arab neighbours
(and other Arab States) and, in more recent years, with the Palestinian
Authority. Both Israel’s written observations on this aspect (7.4-7.7) and
the report of the Secretary-General, with its reference to the “Summary
Legal Position” of “each side”, attest to this reality. The Court has
regarded the special status of Palestine, though not yet an independent
State, as allowing it to be invited to participate in these proceedings.
There is thus a dispute between two international actors, and the advi-
sory opinion request bears upon one element of it.

8. That of itself does not suggest that the Court should decline to exer-
cise jurisdiction on grounds of propriety. It is but a starting point for
the Court’s examination of the issue of discretion. A series of advisory
opinion cases have explained how the Status of Eastern Carelia, Advisory
Opinion, 1923 (P.C.LJ., Series B, No. 5) principle should properly be
read. Through the Certain Expenses of the United Nations (Article 17,
paragraph 2, of the Charter), Advisory Opinion (C.J. Reports 1962,
p. 151); the Legal Consequences for States of the Continued Presence of

76
209 CONSTRUCTION OF A WALL (SEP, OP. HIGGINS)

South Africa in Namibia (South West Africa) notwithstanding Security
Council Resolution 276 (1970), Advisory Opinion U.C.J. Reports 1971,
p. 12); and, most clearly, the Western Sahara, Advisory Opinion U.C.J.
Reports 1975, p. 12), the ratio decidendi of Status of Eastern Carelia has
been explained. Of these the Western Sahara case provides by far the
most pertinent guidance, as it involved a dispute between international
actors, in which the Court had not itself already given several advisory
opinions (cf. the Namibia Opinion, which was given against the back-
ground of three earlier ones on issues of legality).

9. The Court did not in the Western Sahara case suggest that the con-
sent principle to the settlement of disputes in advisory opinions had now
lost all relevance for all who are United Nations Members. It was saying
no more than the particular factors underlying the ratio decidendi of
Status of Eastern Carelia were not present. But other factors had to be
considered to see if propriety is met in giving an advisory opinion when
the legal interests of a United Nations Member are the subject of that
advice.

10. Indeed, in the Western Sahara case the Court, after citing the oft-
quoted dictum from Interpretation of Peace Treaties with Bulgaria, Hun-
gary and Romania, First Phase, Advisory Opinion, that an opinion given
to a United Nations organ “represents its participation in the activities of
the Organization, and, in principle, should not be refused” (Z C.J. Reports
1950, p. 71), went on to affirm that nonetheless:

“lack of consent might constitute a ground for declining to give the
opinion requested if, in the circumstances of a given case, considera-
tions of judicial propriety should oblige the Court to refuse an
opinion. In short, the consent of an interested State continues to
be relevant, not for the Court’s competence, but for the appreciation
of the propriety of giving an opinion.

In certain circumstances, therefore, the lack of consent of an inter-
ested State may render the giving of an advisory opinion incompat-
ible with the Court’s judicial character.” (Western Sahara, Advisory
Opinion, I. C.J. Reports 1975, p. 25, paras. 32-33.)

11. What then are the conditions that in the Western Sahara case were
found to make it appropriate for the Court to give an opinion even where
a dispute involving a United Nations Member existed? One such was that
a United Nations Member:

“could not validly object, to the General Assembly’s exercise of
its powers to deal with the decolonization of a non-self-governing
territory and to seek an opinion on questions relevant to the exercise
of those powers” (ibid., p. 24, para. 30).

77
210 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

Although the Assembly is not exercising either the powers of a mandate
supervisory body (as in Namibia) or a body decolonizing a non-self-
governing territory (as in Western Sahara), the Court correctly recounts
at paragraphs 48-50 the long-standing special institutional interest of
the United Nations in the dispute, of which the building of the wall now
represents an element.

12. There remains, however, a further condition to be fulfilled, which
the Court enunciated in the Western Sahara case. It states that it was
satisfied that:

“The object of the General Assembly has not been to bring before
the Court, by way of a request for advisory opinion, a dispute or
legal controversy, in order that it may later, on the basis of the
Court’s opinion, exercise its powers and functions for the peaceful
settlement of that dispute or controversy. The object of the request is
an entirely different one: to obiain from the Court an opinion which
the General Assembly deems of assistance to it for the proper exer-
cise of its functions concerning the decolonization of the territory.”
(Western Sahara, Advisory Opinion, 1. C.J. Reports 1975, pp. 26-27,
para. 39.)

In the present case it is the reverse circumstance that obtains. The request
is not in order to secure advice on the Assembly’s decolonization duties,
but later, on the basis of our Opinion, to exercise powers over the dispute
or controversy. Many participants in the oral phase of this case frankly
emphasized this objective.

13. The Court has not dealt with this point at all in that part of its
Opinion on propriety. Indeed, it is strikingly silent on the matter, avoid-
ing mention of the lines cited above and any response as to their appli-
cation to the present case. To that extent, this Opinion by its very silence
essentially revises, rather than applies, the existing case law.

14. There is a further aspect that has been of concern to me so far as
the issue of propriety is concerned. The law, history and politics of the
Israel-Palestine dispute is immensely complex. It is inherently awkward
for a court of law to be asked to pronounce upon one element within a
multifaceted dispute, the other elements being excluded from its view.
Context is usually important in legal determinations. So far as the request
of the Assembly envisages an opinion on humanitarian law, however, the
obligations thereby imposed are (save for their own qualifying provi-
sions) absolute. That is the bedrock of humanitarian law, and those
engaged in conflict have always known that it is the price of our hopes
for the future that they must, whatever the provocation, fight “with one
hand behind their back” and act in accordance with international law.
While that factor diminishes relevance of context so far as the obligations
of humanitarian law are concerned, it remains true, nonetheless, that

78
211 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

context is important for other aspects of international law that the Court
chooses to address. Yet the formulation of the question precludes con-
sideration of that context.

15. Addressing the reality that “the question of the construction of the
wall was only one aspect of the Israeli-Palestinian conflict”, the Court
states that it “is indeed aware that the question of the wall is part of a
greater whole, and it would take this circumstance carefully into account
in any opinion it might give” (para. 54).

16. In fact, it never does so. There is nothing in the remainder of the
Opinion that can be said to cover this point. Further, I find the “history”
as recounted by the Court in paragraphs 71-76 neither balanced nor
satisfactory.

17. What should a court do when asked to deliver an opinion on one
element in a larger problem? Clearly, it should not purport to “answer”
these larger legal issues. The Court, wisely and correctly, avoids what we
may term “permanent status” issues, as well as pronouncing on the rights
and wrongs in myriad past controversies in the Israel-Palestine problem.
What a court faced with this quandary must do is to provide a balanced
opinion, made so by recalling the obligations incumbent upon all con-
cerned.

18. I regret that I do not think this has been achieved in the present
Opinion. It is true that in paragraph 162 the Court recalls that “[illlegal
actions and unilateral decisions have been taken on all sides” and that it
emphasizes that “both Israel and Palestine are under an obligation scru-
pulously to observe the rules of international humanitarian law”. But in
my view much, much more was required to avoid the huge imbalance
that necessarily flows from being invited to look at only “part of a greater
whole”, and then to take that circumstance “carefully into account”. The
call upon both parties to act in accordance with international humani-
tarian law should have been placed within the dispositif. The failure to do
so stands in marked contrast with the path that the Court chose to follow
in operative clause F of the dispositif of the Legality of the Threat or Use
of Nuclear Weapons, Advisory Opinion U.C.J. Reports 1996 (1), p. 266).
Further, the Court should have spelled out what is required of both par-
ties in this “greater whole”. This is not difficult — from Security Council
resolution 242 (1967) through to Security Council resolution 1515 (2003),
the key underlying requirements have remained the same — that Israel is
entitled to exist, to be recognized, and to security, and that the Palestin-
ian people are entitled to their territory, to exercise self-determination,
and to have their own State. Security Council resolution 1515 (2003)
envisages that these long-standing obligations are to be secured, both
generally and as to their detail, by negotiation. The perceptible tragedy is
that neither side will act to achieve these ends prior to the other so doing.
The Court, having decided that it was appropriate to exercise its jurisdic-
tion, should have used the latitude available to it in an advisory opinion
case, and reminded both parties not only of their substantive obligations

79
212 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

under international law, but also of the procedural obligation to move
forward simultaneously. Further, I believe that, in order to achieve a
balanced opinion, this latter element should also have appeared in the
dispositif itself.

19, I think the Court should also have taken the opportunity to say,
in the clearest terms, what regrettably today apparently needs constant
reaffirmation even among international lawyers, namely, that the pro-
tection of civilians remains an intransgressible obligation of humanitarian
law, not only for the occupier but equally for those seeking to liberate
themselves from occupation.

20. My vote in favour of subparagraph (2) of the dispositif has thus
been made with considerable hesitation. I have voted affirmatively in the
end because I agree with almost all of what the Court has written in para-
graphs 44-64. My regrets are rather about what it has chosen not to
write.

* *

21. The way subparagraph (3) (A) of the dispositif is formulated does
not separate out the various grounds that the Court relied on in reaching
its conclusions. I have voted in favour of this subparagraph because I
agree that the wall, being built in occupied territory, and its associated
régime, entail certain violations of humanitarian law. But I do not agree
with several of the other stepping stones used by the Court in reaching
this generalized finding, nor with its handling of the source materials.

22. The question put by the General Assembly asks the Court to
respond by “considering the rules and principles of international law,
including the Fourth Geneva Convention of 1949, and relevant Security
Council and General Assembly resolutions” (General Assembly resolu-
tion ES-10/14). It might have been anticipated that once the Court finds
the Fourth Geneva Convention applicable humanitarian law would be at
the heart of this Opinion.

23. The General Assembly has in resolution ES-10/13 determined that
the wall contravenes humanitarian law, without specifying which pro-
visions and why. Palestine has informed the Court that it regards
Articles 33, 53, 55 and 64 of the Fourth Geneva Convention and Article 52
of the Hague Regulations as violated. Other participants invoked
Articles 23 (g), 46, 50 and 52 of the Hague Regulations, and Articles 27,
47, 50, 55, 56 and 59 of the Fourth Convention. For the Special Rappor-
teur, the wall constitutes a violation of Articles 23 (g) and 46 of the
Hague Regulations and Articles 47, 49, 50, 53 and 55 of the Fourth
Geneva Convention. It might have been expected that an advisory opinion
would have contained a detailed analysis, by reference to the texts, the

80
213 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

voluminous academic literature and the facts at the Court’s disposal, as
to which of these propositions is correct. Such an approach would have
followed the tradition of using advisory opinions as an opportunity to
elaborate and develop international law.

24. It would also, as a matter of balance, have shown not only which
provisions Israel has violated, but also which it has not. But the Court,
once it has decided which of these provisions are in fact applicable, there-
after refers only to those which Israel has violated. Further, the structure
of the Opinion, in which humanitarian law and human rights law are
not dealt with separately, makes it in my view extremely difficult to see
what exactly has been decided by the Court. Notwithstanding the very
general language of subparagraph (3) (A) of the dispositif, it should not
escape attention that the Court has in the event found violations only
of Article 49 of the Fourth Geneva Convention (para. 120), and of
Articles 46 and 52 of the Hague Regulations and Article 53 of the
Fourth Geneva Convention (para. 132). I agree with these findings.

25. After its somewhat light treatment of international humanitarian
law, the Court turns to human rights law. I agree with the Court’s finding
about the continued relevance of human rights law in the occupied terri-
tories. I also concur in the findings made at paragraph 134 as regards
Article 12 of the International Covenant on Civil and Political Rights.

26. At the same time, it has to be noted that there are established
treaty bodies whose function it is to examine in detail the conduct of
States parties to each of the Covenants. Indeed, the Court’s response as
regards the International Covenant on Civil and Political Rights notes
both the pertinent jurisprudence of the Human Rights Committee and
also the concluding observations of the Committee on Israel’s duties in
the occupied territories.

27. So far as the International Covenant on Economic, Social and
Cultural Rights is concerned, the situation is even stranger, given the pro-
grammatic requirements for the fulfilment of this category of rights. The
Court has been able to do no more than observe, in a single phrase, that
the wall and its associated régime

“impede the exercise by the persons concerned of the right to work,
to health, to education and to an adequate standard of living as
proclaimed in the International Covenant on Economic, Social and
Cultural Rights . . .” (para. 134).

For both Covenants, one may wonder about the appropriateness of ask-
ing for advisory opinions from the Court on compliance by States parties
with such obligations, which are monitored, in much greater detail, by a
treaty body established for that purpose. It could hardly be an answer
that the General Assembly is not setting any more general precedent,
because while many, many States are not in compliance with their obli-
gations under the two Covenants, the Court is being asked to look only
at the conduct of Israel in this regard.

81
214 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

28. The Court has also relied, for the general determination in sub-
paragraph (3) (A) of the dispositif, on a finding that Israel is in violation
of the law on self-determination. It follows observations on the legally
problematic route of the wall and associated demographic risks with the
statement: “That construction, along with measures taken previously,
thus severely impedes the exercise by the Palestinian people of its right to
self-determination, and is therefore a breach of Israel’s obligation to
respect that right.” (Para. 122.) This appears to me to be a non sequitur.

29. There is a substantial body of doctrine and practice on “self-deter-
mination beyond colonialism”. The United Nations Declaration on
Friendly Relations, 1970 (General Assembly resolution 2625 (XXV))
speaks also of self-determination being applicable in circumstances where
peoples are subject to “alien subjugation, domination, and exploitation”.
The General Assembly has passed many resolutions referring to the latter
circumstance, having Afghanistan and the Occupied Arab Territories in
mind (for example, General Assembly resolution 3236 (XXIX) of 1974
(Palestine); General Assembly resolution 2144 (XXV) of 1987 (Afghani-
stan)). The Committee on Human Rights has consistently supported this
post-colonial view of self-determination.

30. The Court has for the very first time, without any particular legal
analysis, implicitly also adopted this second perspective. | approve of the
principle invoked, but am puzzled as to its application in the present case.
Self-determination is the right of “All peoples . . . freely [to] determine
their political status and freely pursue their economic, social and cultural
development” (Art. 1 (1), International Covenant on Civil and Political
Rights and also International Covenant on Economic, Social and Cul-
tural Rights). As this Opinion observes (para. 118), it is now accepted
that the Palestinian people are a “peoples” for purposes of self-determi-
nation. But it seems to me quite detached from reality for the Court to
find that it is the wall that presents a “serious impediment” to the exercise
of this right. The real impediment is the apparent inability and/or unwill-
ingness of both Israel and Palestine to move in parallel to secure the
necessary conditions — that is, at one and the same time, for Israel
to withdraw from Arab occupied territory and for Palestine to provide
the conditions to allow Israel to feel secure in so doing. The simple point
is underscored by the fact that if the wall had never been built, the
Palestinians would still not yet have exercised their right to self-determi-
nation. It seems to me both unrealistic and unbalanced for the Court to
find that the wall (rather than “the larger problem”, which is beyond the
question put to the Court for an opinion) is a serious obstacle to self-
determination.

31. Nor is this finding any more persuasive when looked at from a
territorial perspective. As the Court states in paragraph 121, the wall
does not at the present time constitute, per se, a de facto annexation.

82
215 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

“Peoples” necessarily exercise their right to self-determination within their
own territory. Whatever may be the detail of any finally negotiated
boundary, there can be no doubt, as is said in paragraph 78 of the Opin-
ion, that Israel is in occupation of Palestinian territory. That territory is
no more, or less, under occupation because a wall has been built that
runs through it. And to bring to an end that circumstance, it is necessary
that both sides, simultaneously, accept their responsibilities under inter-
national law.

32. After the Court deals with the applicable law, and then applies it,
it looks at possible qualifications, exceptions and defences to potential
violations.

33. I do not agree with all that the Court has to say on the question of
the law of self-defence. In paragraph 139 the Court quotes Article 51 of
the Charter and then continues “Article 51 of the Charter thus recognizes
the existence of an inherent right of self-defence in the case of armed
attack by one State against another State.” There is, with respect, noth-
ing in the text of Article 51 that thus stipulates that self-defence is avail-
able only when an armed attack is made by a State. That qualification is
rather a result of the Court so determining in Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States of
America) (Merits, Judgment, C.J. Reports 1986, p. 14). It there held
that military action by irregulars could constitute an armed attack if
these were sent by or on behalf of the State and if the activity “because of
its scale and effects, would have been classified as an armed attack . ..
had it been carried out by regular armed forces” (ibid., p. 103, para. 195).
While accepting, as I must, that this is to be regarded as a statement of
the law as it now stands, I maintain all the reservations as to this propo-
sition that I have expressed elsewhere (R. Higgins, Problems and Process:
International Law and How We Use It, pp. 250-251).

34. I also find unpersuasive the Court’s contention that, as the uses of
force emanate from occupied territory, it is not an armed attack “by one
State against another”. I fail to understand the Court’s view that an
occupying Power loses the right to defend its own civilian citizens at
home if the attacks emanate from the occupied territory — a territory
which it has found not to have been annexed and is certainly “other
than” Israel. Further, Palestine cannot be sufficiently an international
entity to be invited to these proceedings, and to benefit from humanitar-
ian law, but not sufficiently an international entity for the prohibition
of armed attack on others to be applicable. This is formalism of an un-
evenhanded sort. The question is surely where responsibility lies for the
sending of groups and persons who act against Israeli civilians and the
cumulative severity of such action.

35. In the event, however, these reservations have not caused me to
vote against subparagraph (3) (A) of the dispositif, for two reasons. First,
I remain unconvinced that non-forcible measures (such as the building of

83
216 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

a wall) fall within self-defence under Article 51 of the Charter as that pro-
vision is normally understood. Second, even if it were an act of self-
defence, properly so called, it would need to be justified as necessary and
proportionate. While the wall does seem to have resulted in a diminution
on attacks on Israeli civilians, the necessity and proportionality for the
particular route selected, with its attendant hardships for Palestinians
uninvolved in these attacks, has not been explained.

36. The latter part of the dispositif deals with the legal consequences of
the findings made by the Court.

37. I have voted in favour of subparagraph (3) (D) of the dispositif
but, unlike the Court, I do not think that the specified consequence of the
identified violations of international law have anything to do with the
concept of erga omnes (cf. paras. 154-159 of this Opinion). The Court’s
celebrated dictum in Barcelona Traction, Light and Power Company,
Limited, Second Phase (Judgment, L C.J. Reports 1970, p. 32, para. 33) is
frequently invoked for more than it can bear. Regrettably, this is now
done also in this Opinion, at paragraph 155. That dictum was directed to
a very specific issue of jurisdictional /ocus standi. As the International
Law Commission has correctly put it in the Commentaries to the draft
Articles on the Responsibility of States for Internationally Wrongful Acts
(A/56/10 at p. 278), there are certain rights in which, by reason of their
importance “all states have a legal interest in their protection”. It has
nothing to do with imposing substantive obligations on third parties to a
case.

38. That an illegal situation is not to be recognized or assisted by third
parties is self-evident, requiring no invocation of the uncertain concept of
“erga omnes’. It follows from a finding of an unlawful situation by the
Security Council, in accordance with Articles 24 and 25 of the Charter
entails “decisions [that] are consequently binding on all States Members
of the United Nations, which are thus under obligation to accept and
carry them out” (Legal Consequences for States of the Continued Pres-
ence of South Africa in Namibia (South West Africa) notwithstanding
Security Council Resolution 276 (1970), Advisory Opinion, I. C.J. Reports
1971, p. 53, para. 115). The obligation upon United Nations Members
not to recognize South Africa’s illegal presence in Namibia, and not to
lend support or assistance, relied in no way whatever on “erga omnes”.
Rather, the Court emphasized that “A binding determination made by a
competent organ of the United Nations to the effect that a situation is
illegal cannot remain without consequence.” (/bid., para. 117.) The Court
had already found in a contentious case that its determination of an
illegal act “entails a legal consequence, namely that of putting an end to
an illegal situation” (Haya de la Torre, Judgment, 1 C.J. Reports 1951,
p. 82). Although in the present case it is the Court, rather than a United
Nations organ acting under Articles 24 and 25, that has found the
illegality; and although it is found in the context of an advisory opinion
rather than in a contentious case, the Court’s position as the principal

84
217 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

judicial organ of the United Nations suggests that the legal consequence
for a finding that an act or situation is illegal is the same. The obligation
upon United Nations Members of non-recognition and non-assistance
does not rest on the notion of erga omnes.

39. Finally, the invocation (para. 157) of “the erga omnes” nature of
violations of humanitarian law seems equally irrelevant. These intrans-
gressible principles are generally binding because they are customary
international law, no more and no less. And the first Article to the
Fourth Geneva Convention, under which “The High Contracting Parties
undertake to respect and to ensure respect for the present Convention in
all circumstances” while apparently viewed by the Court as something to
do with “the erga omnes principle”, is simply a provision in an almost
universally ratified multilateral Convention. The Final Record of the dip-
lomatic conference of Geneva of 1949 offers no useful explanation of that
provision; the commentary thereto interprets the phrase “ensure respect”
as going beyond legislative and other action within a State’s own terri-
tory. It observes that

“in the event of a Power failing to fulfil its obligations, the other
Contracting Parties (neutral, allied or enemy) may, and should,
endeavour to bring it back to an attitude of respect for the Conven-
tion. The proper working of the system of protection provided by
the Convention demands in fact that the Contracting Parties should
not be content merely to apply its provisions themselves, but should
do everything in their power to ensure that the humanitarian prin-
ciples underlying the Conventions are applied universally.” (The
Geneva Conventions of 12 August 1949: Commentary, IV Geneva
Convention relative to the protection of civilian persons in time of
war, Pictet, ed., p. 16.)

It will be noted that the Court has, in subparagraph (3) (D) of the dis-
positif, carefully indicated that any such action should be in conformity
with the Charter and international law.

40. In conclusion, I would add that, although there has indeed been
much information provided to the Court in this case, that provided
directly by Israel has only been very partial. The Court has based itself
largely on the Secretary-General’s report from 14 April 2002 to 20 Novem-
ber 2003 and on the later Written Statement of the United Nations (see
para. 79). It is not clear whether it has availed itself of other data in the
public domain. Useful information is in fact contained in such documents
as the Third Report of the current Special Rapporteur and Israel’s Reply
thereto (E/CN.4/2004/6/Add.1), as well as in “The Impact of Israel’s
Separation Barrier on Affected West Bank Communities: An Update to
the Humanitarian and Emergency Policy Group (HEPG), Construction

85
218 CONSTRUCTION OF A WALL (SEP. OP. HIGGINS)

of the Barrier, Access, and Its Humanitarian Impact, March 2004”. In
any event, the Court’s findings of law are notably general in character,
saying remarkably little as concerns the application of specific provisions
of the Hague Rules or the Fourth Geneva Convention along particular
sections of the route of the wall. I have nonetheless voted in favour of
subparagraph (3) (A) of the dispositif because there is undoubtedly a sig-
nificant negative impact upon portions of the population of the West
Bank that cannot be excused on the grounds of military necessity allowed
by those Conventions; and nor has Israel explained to the United Nations
or to this Court why its legitimate security needs can be met only by the
route selected.

(Signed) Rosalyn Hicains.

86
